Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “calculating an advance necessary charging time necessary for charging to the electric vehicle by the first or second charging device for a difference between the stored power amount of the electric vehicle in an end time of a preceding rental and the stored power amount of the electric vehicle as the power amount that is necessary in the start time of the desired rental time slot before the desired rental time slot to avoid deficiency in a stored power amount of the electric vehicle during the desired rental time slot and the rental time slot after the desired rental time slot, based on information indicating a transition of the stored power amount of the electric vehicle and the calculated power amount necessary for renting the electric vehicle with respect to the desired rental time slot” 
 	The present invention discloses a system and method for charge management.  The allowable feature of “calculating an advance necessary charging time necessary for charging to the electric vehicle by the first or second charging device for a difference between the stored power amount of the electric vehicle in an end time of a preceding rental and the stored power amount of the electric vehicle as the power amount that is necessary in the start time of the desired rental time slot before the desired rental time slot to avoid deficiency in a stored power amount of the electric vehicle during the desired rental time slot and the rental time slot after the desired rental time slot, based on information indicating a transition of the stored power amount of the electric vehicle and the calculated power amount necessary for renting the electric vehicle with respect to the desired rental time slot” is not disclosed by any prior art reference.  The closest prior art, Hirasawa (US 20120101755 Al), discloses a battery pack that includes a battery module that charges and discharges electricity to be used to drive a vehicle, and a monitoring controller for monitoring charge of the battery module. In Hirasawa, past charge records are stored in a charge-discharge history, and ultimately determining, by the monitoring controller a charge operation, which may either be a normal charge or a quick charge, for charging the battery.  The next closest prior art, Ikeda, (US 20160107534 A.I), discloses a power control system, method, device and program that supplies power to an electric device and charges an electric vehicle. The system also has a control device including a receiver, that receives charge information pertaining to the charging of the rechargeable battery prior to an arrival of the electric vehicle at a location where power is supplied to the electric vehicle, and a control determination unit that determines an operation start time of starting the operation of the electric device on the basis of the charge information received by the receiver. The next closest prior art, Kudo (US 20160329717), discloses an electric power management system and method that combines, based on the notified amount of surplus electricity and the amount of electric power that is needed by the controllable load, a first consumer and a second consumer so that the amount of electric power needed by the controllable load will be equal to or greater than the amount of surplus electricity.  However, Hirasawa, Ikeda and Kudo all fail to disclose the feature of “calculating an advance necessary charging time necessary for charging to the electric vehicle by the first or second charging device for a difference between the stored power amount of the electric vehicle in an end time of a preceding rental and the stored power amount of the electric vehicle as the power amount that is necessary in the start time of the desired rental time slot before the desired rental time slot to avoid deficiency in a stored power amount of the electric vehicle during the desired rental time slot and the rental time slot after the desired rental time slot, based on information indicating a transition of the stored power amount of the electric vehicle and the calculated power amount necessary for renting the electric vehicle with respect to the desired rental time slot”.  This distinct feature has been added to independent claim 1, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
June 4, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628